In an action, inter alia, for replevin and to recover money due on a promissory note and the personal and corporate guarantees thereon, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Dutchess County (Dolan, J.), dated May 2, 2005, as, upon an order of the same court dated April 6, 2005, among other things, granting the plaintiffs motion for summary judgment on the first, second, third, and fourth causes of action, and denying their cross motion for summary judgment dismissing the complaint, is in favor of the plaintiff and against them. The notice of appeal from the order is deemed to be a notice of appeal from the judgment (see CFLR 5512 [a]).
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law on the first, second, third, and fourth causes of action (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition thereto, the defendants failed to raise a triable issue of fact. The parol evidence rule bars the defendants from introducing evidence of an alleged oral modification to the promissory note (see General Obligations Law § 15-301 [1]), and they failed to establish the applicability of any exception to the rule (see Central Fed. Sav. v Berk, 215 AD2d 520 [1995]). Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.